              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HEATHER FARR,                                    No. 4:18-CV-00706

              Plaintiff,                         (Judge Brann)

       v.

NORTHRUP QUARRY, et al.,

              Defendants.

                                     ORDER

                                  MAY 15, 2019

      On February 20, 2018, Heather Farr initiated the above-captioned action in

the Lackawanna County Court of Common Pleas against the United States Armed

Forces, the United States Department of Defense, and numerous non-government

defendants. The case was removed to this Court on March 30, 2018.

      Ms. Farr’s complaint alleges that her husband, Timothy Farr, was killed while

operating a cargo truck, and seeks to hold defendants liable for Mr. Farr’s death

under various tort theories. On March 6, 2019, the Government defendants moved

to dismiss that complaint, arguing that Ms. Farr’s claims are barred by the relevant

statute of limitations. This Court agrees with the Government defendants and will

grant their motion to dismiss.

      Ms. Farr’s claims are governed by the Federal Tort Claims Act (“FTCA”),

which states that:
       [a] tort claim against the United States shall be forever barred unless it
       is presented in writing to the appropriate Federal agency, within two
       years after such claim accrues or unless action is begun within six
       months after the date of mailing, by certified or registered mail, of
       notice of final denial of the claim by the agency to which it was
       presented.1

       The complaint alleges that Mr. Farr’s fatal accident occurred in September

2013.2 Ms. Farr presented her administrative claim to the Government in April 2015,

within the two-year administrative time limit described above. In June 2016, the

Government sent Ms. Farr a certified letter indicating that it was denying her claim

but that, consistent with the FTCA, Ms. Farr could “file suit in an appropriate United

States District Court no later than six months from the date of the mailing of this

letter.”3 That six-month deadline expired in December 2016, long before this lawsuit

was filed in February 2018.

       Ms. Farr does not contest any of the above dates. Instead, she points to another

provision of the FTCA, which states that:

       The failure of an agency to make final disposition of a claim within six
       months after it is filed shall, at the option of the claimant any time
       thereafter, be deemed a final denial of the claim for purposes of this
       section.4

Pointing to the statutory language allowing a claimant to treat a lack of response as

a final denial at “any time,” Ms. Farr argues that the Government’s failure to act on



1
    28 U.S.C. § 2401(b).
2
    Complaint (ECF No. 1-1) ¶ 22.
3
    ECF No. 40, Ex. B.
4
    28 U.S.C. § 2675(a).
her administrative claim within six months allows her to extend the statute of

limitations into perpetuity.

         This Court disagrees with Ms. Farr’s interpretation of the FTCA. Reading the

“any time” language to create, in essence, a statute without limitations would render

superfluous the language “forever barr[ing]” her tort claim for failure to follow the

two-year and six-month time limits.5 And there is an alternate, reasonable reading

that harmonizes the two provisions: claimants may file suit any time between (1)

six months after filing the administrative claim, if the Government has not acted, and

(2) six months after the Government denies the claim.

         Because Ms. Farr’s claims against the Government are untimely, IT IS

HEREBY ORDERED that:

    1.      The Government’s Motion to Dismiss, ECF No. 38, is GRANTED.

    2.      All claims against the United States Armed Forces and the United States

            Department of Defense are DISMISSED WITH PREJUDICE.


                                                  BY THE COURT:



                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge




5
    See Langbord v. United States Department of Treasury, 832 F.3d 170, 182 (3d Cir. 2016)
    (discussing the canon against surplusage).
